Citation Nr: 1823458	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lumbosacral strain.

3.  Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served for periods of active duty from March 1966 to June 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The February 2011 rating decision declined to reopen previously denied claims for service connection for lumbosacral strain.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was of record.


FINDINGS OF FACT

1.  The new and material evidence received since the last, final June 2008 rating decision, includes a May 2010 VA examination, which has a possible correlation to a service-connected disability and raises a reasonable possibility of substantiating the service connection claim for a lumbosacral strain.

2.  Resolving all reasonable doubt in favor of the Veteran, his lumbosacral strain was incurred in service.





CONCLUSIONS OF LAW

1.  Evidence received since the final June 2008 rating decision is new and material and the service connection claim for lumbosacral strain is reopened.  38 U.S.C. §§ 5108, 7105 (West 2016); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for lumbosacral strain are met.  38 U.S.C. §§ 1111, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the notice requirements have been satisfied by a letter in April 2010. 

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R.
 § 3.159 (2017).  

Claims to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 2008, the RO denied the Veteran's request to reopen a previously denied claim of service connection for lumbosacral strain.  The Veteran was informed of this decision by letter dated in June 2008.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

By a March 2010 Application for Compensation and/or Pension, the Veteran requested that his claim for service connection for lumbosacral strain be reopened.  In February 2011 the RO denied the Veteran's request to reopen his claim for service connection for lumbosacral strain.  The Veteran filed a timely Notice of Disagreement in January 2012.  

The evidence received since the June 2008 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Among numerous other records, a May 2010 VA examination has been associated with the Veteran's claims file.  The May 2010 examiner diagnosed the Veteran with lumbosacral strain, L5-S1 disc disease and lumbar degenerative arthritis and found that his disabilities were at least as likely as not related to his active duty service.  

This new evidence addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening this.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Veteran's petition to reopen his claim for service connection for lumbosacral strain is granted.

Service Connection 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general rule, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that he injured his back on active duty in 1966 while attempting to lift a military vehicle track.  He also testified during his November 2017 hearing that he re-injured his back again in 1980 while lifting a generator on active duty for training.  

The Veteran's service treatment records (STR) are silent regarding any back complaints or treatment prior to 1980.  During a May 1980 periodic examination, there were no complaints or treatment for back conditions noted.  However, a May 1980 STR dated one day after the May 1980 period examination, shows that the Veteran was treated for back pain after lifting a generator and was diagnosed with a muscular strain.  During a May 1981 periodic examination the Veteran noted that he suffered from recurrent back pain.  

In May 2010 the Veteran was afforded a VA examination and was diagnosed with lumbosacral strain, L5-S1 disc disease and lumbar degenerative arthritis.  The Veteran reported a history of back pain since 1966.  The examiner found that the Veteran's current diagnosis of lumbosacral strain, L5-S1 disc disease and lumbar degenerative arthritis were as least as likely as not related to his May 1980 in-service lumbosacral strain/sprain.  He reasoned that the medical evidence of record shows that the Veteran's in-service injury and current diagnosis are essentially the same.  It was further noted that strain mechanism of the spine at least as likely as not causes degenerative changes earlier than natural progression.  

In October 2015 the Veteran was afforded supplemental VA medical opinion which found that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The physician further stated that Veteran's medical records do not document an aggravation of his pre-existing back condition beyond its normal progression by service.  

The Board finds that this May 2010 VA examination is the most probative evidence of record because it is dispositive of this issue.  In his capacity as a medical professional, a doctor of osteopathic medicine, the May 2010 VA examiner's opinion is supported by a clear, detailed rationale that is based on his observation of the Veteran during active service, first hand, as well as his familiarity with the kind of low back disability symptoms the Veteran manifested.  Despite, the May 1980 periodic examination being silent for any diagnosis or report of any back disorder, the Board finds the Veteran's report of back pain since 1966 to be credible.  The Board finds that the evidence of record is in relative equipoise.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for a lumbosacral strain, is established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2016); 38 C.F.R. § 3.102 (2017).


ORDER

The application to reopen the claim for service connection lumbosacral strain is granted

Entitlement to service connection for lumbosacral strain is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


